Case 1:20-cv-12080-MLW Document 34-3 Filed 05/04/21 Page 1 of 17

AFFIDAVIT

During the 2020 election season, I learned that citizen-voters have the right to obtain
actual voting data from local and state election officials in order to perform an

independent audit of election results.

I received official voting results data produced by the County Elections Clerk from the
County of Baker in the State of Oregon through a public records request for the
November 3, 2020 General Election. I have the actual data set, should the court wish to
examine it. The released data reveals that the number of votes reported by officials for
this jurisdiction is 10,048 after electronic vote tabulation; however, this number of votes
is more than the number of citizens of 10,008, who actually cast votes. This discrepancy

is 40 less voters than votes cast.

This raises grave concerns about the integrity of the electronic vote counting process.
I am aware of the case filed in Boston by Dr. Shiva regarding this discrepancy in
numbers, and hereby submit this affidavit for the attention of the court so it becomes
aware that this discrepancy is seen not just in Boston but also in my part of the United

States — the State of Oregon.

Sworn to under the pains and penalties of perjury,

ThenA_ Por r~vts

Heather Burden

Date: 7 Z 4 [Xf 1841 SW Greenway Circle

West Linn, OR 97068
Case 1:20-cv-12080-MLW Document 34-3 Filed 05/04/21 Page 2 of 17

AFFIDAVIT

During the 2020 election season, I learned that citizen-voters have the right to obtain
actual voting data from local and state election officials in order to perform an

independent audit of election results.

I received official voting results data produced by the County Elections Clerk from the
County of Benton in the State of Oregon through a public records request for the
November 3, 2020 General Election. I have the actual data set, should the court wish to
examine it. The released data reveals that the number of votes reported by officials for
this jurisdiction is 53,235 after electronic vote tabulation; however, this number of votes
is less than the number of citizens of 53,838, who actually cast votes. This discrepancy

is 603 more voters than votes cast.

This raises grave concerns about the integrity of the electronic vote counting process.
I am aware of the case filed in Boston by Dr. Shiva regarding this discrepancy in
numbers, and hereby submit this affidavit for the attention of the court so it becomes
aware that this discrepancy is seen not just in Boston but also in my part of the United

States — the State of Oregon.

Sworn to under the pains and penalties of perjury,

[ber Pn_Dlisroten

Heather Burden

Date Yk YA / 1841 SW Greenway Circle

West Linn, OR 97068
Case 1:20-cv-12080-MLW Document 34-3 Filed 05/04/21 Page 3 of 17

AFFIDAVIT

During the 2020 election season, I learned that citizen-voters have the right to obtain
actual voting data from local and state election officials in order to perform an

independent audit of election results.

I received official voting results data produced by the County Elections Clerk from the
County of Clackamas in the State of Oregon through a public records request for the
November 3, 2020 General Election. I have the actual data set, should the court wish to
examine it. The released data reveals that the number of votes reported by officials for
this jurisdiction is 260,538 after electronic vote tabulation; however, this number of votes
is more than the number of citizens of 259,315, who actually cast votes. This

discrepancy is 1,223 less voters than votes cast.

This raises grave concerns about the integrity of the electronic vote counting process.
I am aware of the case filed in Boston by Dr. Shiva regarding this discrepancy in
numbers, and hereby submit this affidavit for the attention of the court so it becomes
aware that this discrepancy is seen not just in Boston but also in my part of the United

States — the State of Oregon.

Sworn to under the pains and penalties of perjury,

ThirAa Lhirotes

Heather Burden

Date: Wd Lael 1841 SW Greenway Circle

West Linn, OR 97068
Case 1:20-cv-12080-MLW Document 34-3 Filed 05/04/21 Page 4 of 17

AFFIDAVIT

During the 2020 election season, I learned that citizen-voters have the right to obtain
actual voting data from local and state election officials in order to perform an

independent audit of election results.

I received official voting results data produced by the County Elections Clerk from the
County of Clatsop in the State of Oregon through a public records request for the
November 3, 2020 General Election. | have the actual data set, should the court wish to
examine it. The released data reveals that the number of votes reported by officials for
this jurisdiction is 24,140 after electronic vote tabulation; however, this number of votes
is less than the number of citizens of 24,339, who actually cast votes. This discrepancy

is 199 more voters than votes cast.

This raises grave concerns about the integrity of the electronic vote counting process.
I am aware of the case filed in Boston by Dr. Shiva regarding this discrepancy in
numbers, and hereby submit this affidavit for the attention of the court so it becomes
aware that this discrepancy is seen not just in Boston but also in my part of the United

States — the State of Oregon.

Sworn to under the pains and penalties of perjury,

ThewTAn Lloro

Heather Burden

Date: Yd YE / 1841 SW Greenway Circle

West Linn, OR 97068
Case 1:20-cv-12080-MLW Document 34-3 Filed 05/04/21 Page 5 of 17

AFFIDAVIT

During the 2020 election season, I learned that citizen-voters have the right to obtain
actual voting data from local and state election officials in order to perform an

independent audit of election results.

I received official voting results data produced by the County Elections Clerk from the
County of Coos in the State of Oregon through a public records request for the
November 3, 2020 General Election. I have the actual data set, should the court wish to
examine it. The released data reveals that the number of votes reported by officials for
this jurisdiction is 37,367 after electronic vote tabulation; however, this number of votes
is less than the number of citizens of 37,826, who actually cast votes. This discrepancy

is 459 more voters than votes cast.

This raises grave concerns about the integrity of the electronic vote counting process.
I am aware of the case filed in Boston by Dr. Shiva regarding this discrepancy in
numbers, and hereby submit this affidavit for the attention of the court so it becomes
aware that this discrepancy is seen not just in Boston but also in my part of the United

States — the State of Oregon.

Sworn to under the pains and penalties of perjury,

Then ZA_ Foirete

Heather Burden

Date: Wd Ll / 1841 SW Greenway Circle

West Linn, OR 97068
Case 1:20-cv-12080-MLW Document 34-3 Filed 05/04/21 Page 6 of 17

AFFIDAVIT

During the 2020 election season, I learned that citizen-voters have the right to obtain
actual voting data from local and state election officials in order to perform an

independent audit of election results.

I received official voting results data produced by the County Elections Clerk from the
County of Douglas in the State of Oregon through a public records request for the
November 3, 2020 General Election. I have the actual data set, should the court wish to
examine it. The released data reveals that the number of votes reported by officials for
this jurisdiction is 65,038 after electronic vote tabulation; however, this number of votes
is less than the number of citizens of 65,310, who actually cast votes. This discrepancy

is 272 more voters than votes cast.

This raises grave concerns about the integrity of the electronic vote counting process.
I am aware of the case filed in Boston by Dr. Shiva regarding this discrepancy in
numbers, and hereby submit this affidavit for the attention of the court so it becomes
aware that this discrepancy is seen not just in Boston but also in my part of the United

States — the State of Oregon.

Sworn to under the pains and penalties of perjury,

7 hea An_ Bhar olen

Heather Burden

Date: Ye Uf af 1841 SW Greenway Circle

West Linn, OR 97068
Case 1:20-cv-12080-MLW Document 34-3 Filed 05/04/21 Page 7 of 17

AFFIDAVIT

During the 2020 election season, I learned that citizen-voters have the right to obtain
actual voting data from local and state election officials in order to perform an

independent audit of election results.

I received official voting results data produced by the County Elections Clerk from the
County of Harney in the State of Oregon through a public records request for the
November 3, 2020 General Election. I have the actual data set, should the court wish to
examine it. The released data reveals that the number of votes reported by officials for
this jurisdiction is 4,518 after electronic vote tabulation; however, this number of votes is
more than the number of citizens of 4,458, who actually cast votes. This discrepancy is

60 less voters than votes cast.

This raises grave concerns about the integrity of the electronic vote counting process.
I am aware of the case filed in Boston by Dr. Shiva regarding this discrepancy in
numbers, and hereby submit this affidavit for the attention of the court so it becomes
aware that this discrepancy is seen not just in Boston but also in my part of the United

States — the State of Oregon.

Sworn to under the pains and penalties of perjury,

Then then KA ote,

Heather Burden

Date: oe Ya 4. 1841 SW Greenway Circle

West Linn, OR 97068
Case 1:20-cv-12080-MLW Document 34-3 Filed 05/04/21 Page 8 of 17

AFFIDAVIT

During the 2020 election season, I learned that citizen-voters have the right to obtain
actual voting data from local and state election officials in order to perform an

independent audit of election results.

I received official voting results data produced by the County Elections Clerk from the
County of Hood River in the State of Oregon through a public records request for the
November 3, 2020 General Election. I have the actual data set, should the court wish to
examine it. The released data reveals that the number of votes reported by officials for
this jurisdiction is 13,194 after electronic vote tabulation; however, this number of votes
is less than the number of citizens of 13,333, who actually cast votes. This discrepancy

is 139 more voters than votes cast.

This raises grave concerns about the integrity of the electronic vote counting process.
I am aware of the case filed in Boston by Dr. Shiva regarding this discrepancy in
numbers, and hereby submit this affidavit for the attention of the court so it becomes
aware that this discrepancy is seen not just in Boston but also in my part of the United

States — the State of Oregon.

Sworn to under the pains and penalties of perjury,

Heather Burden

Date: Wed Ye 1841 SW Greenway Circle

West Linn, OR 97068
Case 1:20-cv-12080-MLW Document 34-3 Filed 05/04/21 Page 9 of 17

AFFIDAVIT

During the 2020 election season, I learned that citizen-voters have the right to obtain
actual voting data from local and state election officials in order to perform an

independent audit of election results.

I received official voting results data produced by the County Elections Clerk from the
County of Jefferson River in the State of Oregon through a public records request for
the November 3, 2020 General Election. I have the actual data set, should the court
wish to examine it. The released data reveals that the number of votes reported by
officials for this jurisdiction is 11,992 after electronic vote tabulation; however, this
number of votes is less than the number of citizens of 12,035, who actually cast votes.

This discrepancy is 43 more voters than votes cast.

This raises grave concerns about the integrity of the electronic vote counting process.
I am aware of the case filed in Boston by Dr. Shiva regarding this discrepancy in
numbers, and hereby submit this affidavit for the attention of the court so it becomes
aware that this discrepancy is seen not just in Boston but also in my part of the United

States — the State of Oregon.

Sworn to under the pains and penalties of perjury,

Thin XA Khirote

Heather Burden

Date: Lae oat / 1841 SW Greenway Circle

West Linn, OR 97068
Case 1:20-cv-12080-MLW Document 34-3 Filed 05/04/21 Page 10 of 17

AFFIDAVIT

During the 2020 election season, I learned that citizen-voters have the right to obtain
actual voting data from local and state election officials in order to perform an

independent audit of election results.

I received official voting results data produced by the County Elections Clerk from the
County of Lane in the State of Oregon through a public records request for the
November 3, 2020 General Election. I have the actual data set, should the court wish to
examine it. The released data reveals that the number of votes reported by officials for
this jurisdiction is 223,890 after electronic vote tabulation; however, this number of votes
is more than the number of citizens of 220,135, who actually cast votes. This

discrepancy is 3,755 less voters than votes cast.

This raises grave concerns about the integrity of the electronic vote counting process.
I am aware of the case filed in Boston by Dr. Shiva regarding this discrepancy in
numbers, and hereby submit this affidavit for the attention of the court so it becomes
aware that this discrepancy is seen not just in Boston but also in my part of the United

States — the State of Oregon.

Sworn to under the pains and penalties of perjury,

2benhe Zhan tor
Heather Burden

Date: YL 1841 SW Greenway Circle

West Linn, OR 97068
Case 1:20-cv-12080-MLW Document 34-3 Filed 05/04/21 Page 11 of 17

AFFIDAVIT

During the 2020 election season, I learned that citizen-voters have the right to obtain
actual voting data from local and state election officials in order to perform an

independent audit of election results.

I received official voting results data produced by the County Elections Clerk from the
County of Linn in the State of Oregon through a public records request for the
November 3, 2020 General Election. I have the actual data set, should the court wish to
examine it. The released data reveals that the number of votes reported by officials for
this jurisdiction is 73,216 after electronic vote tabulation; however, this number of votes
is more than the number of citizens of 72,021, who actually cast votes. This discrepancy

is 1,195 less voters than votes cast.

This raises grave concerns about the integrity of the electronic vote counting process.
I am aware of the case filed in Boston by Dr. Shiva regarding this discrepancy in
numbers, and hereby submit this affidavit for the attention of the court so it becomes
aware that this discrepancy is seen not just in Boston but also in my part of the United

States — the State of Oregon.

Sworn to under the pains and penalties of perjury,

heHA Rtt~ten_

Heather Burden

Date: Le. LLe| 1841 SW Greenway Circle

West Linn, OR 97068
Case 1:20-cv-12080-MLW Document 34-3 Filed 05/04/21 Page 12 of 17

AFFIDAVIT

During the 2020 election season, I learned that citizen-voters have the right to obtain
actual voting data from local and state election officials in order to perform an

independent audit of election results.

I received official voting results data produced by the County Elections Clerk from the
County of Malheur in the State of Oregon through a public records request for the
November 3, 2020 General Election. I have the actual data set, should the court wish to
examine it. The released data reveals that the number of votes reported by officials for
this jurisdiction is 11,920 after electronic vote tabulation; however, this number of votes
is more than the number of citizens of 11,919, who actually cast votes. This discrepancy

is 1 less voters than votes cast.

This raises grave concerns about the integrity of the electronic vote counting process.
I am aware of the case filed in Boston by Dr. Shiva regarding this discrepancy in
numbers, and hereby submit this affidavit for the attention of the court so it becomes
aware that this discrepancy is seen not just in Boston but also in my part of the United

States — the State of Oregon.

Sworn to under the pains and penalties of perjury,

[benny Zhiynrolen

Heather Burden

Date-Y/27, Lx | 1841 SW Greenway Circle

West Linn, OR 97068
Case 1:20-cv-12080-MLW Document 34-3 Filed 05/04/21 Page 13 of 17

AFFIDAVIT

During the 2020 election season, I learned that citizen-voters have the right to obtain
actual voting data from local and state election officials in order to perform an

independent audit of election results.

I received official voting results data produced by the County Elections Clerk from the
County of Polk in the State of Oregon through a public records request for the
November 3, 2020 General Election. I have the actual data set, should the court wish to
examine it. The released data reveals that the number of votes reported by officials for
this jurisdiction is 48,794 after electronic vote tabulation; however, this number of votes
is more than the number of citizens of 47,848, who actually cast votes. This discrepancy

is 946 less voters than votes cast.

This raises grave concerns about the integrity of the electronic vote counting process.
I am aware of the case filed in Boston by Dr. Shiva regarding this discrepancy in
numbers, and hereby submit this affidavit for the attention of the court so it becomes
aware that this discrepancy is seen not just in Boston but also in my part of the United

States — the State of Oregon.

Sworn to under the pains and penalties of perjury,

Heather Burden

Date: ak Ye 1841 SW Greenway Circle

West Linn, OR 97068
Case 1:20-cv-12080-MLW Document 34-3 Filed 05/04/21 Page 14 of 17

AFFIDAVIT

During the 2020 election season, I learned that citizen-voters have the right to obtain
actual voting data from local and state election officials in order to perform an

independent audit of election results.

I received official voting results data produced by the County Elections Clerk from the
County of Tillamook in the State of Oregon through a public records request for the
November 3, 2020 General Election. I have the actual data set, should the court wish to
examine it. The released data reveals that the number of votes reported by officials for
this jurisdiction is 17,042 after electronic vote tabulation; however, this number of votes
is more than the number of citizens of 17,005, who actually cast votes. This discrepancy

is 37 less voters than votes cast.

This raises grave concerns about the integrity of the electronic vote counting process.
I am aware of the case filed in Boston by Dr. Shiva regarding this discrepancy in
numbers, and hereby submit this affidavit for the attention of the court so it becomes
aware that this discrepancy is seen not just in Boston but also in my part of the United

States — the State of Oregon.

Sworn to under the pains and penalties of perjury,

Heather Burden

Date: Ye Z lef 1841 SW Greenway Circle

West Linn, OR 97068
Case 1:20-cv-12080-MLW Document 34-3 Filed 05/04/21 Page 15 of 17

AFFIDAVIT

During the 2020 election season, I learned that citizen-voters have the right to obtain
actual voting data from local and state election officials in order to perform an

independent audit of election results.

I received official voting results data produced by the County Elections Clerk from the
County of Wasco in the State of Oregon through a public records request for the
November 3, 2020 General Election. I have the actual data set, should the court wish to
examine it. The released data reveals that the number of votes reported by officials for
this jurisdiction is 14,233 after electronic vote tabulation; however, this number of votes
is less than the number of citizens of 14,242, who actually cast votes. This discrepancy

is 9 more voters than votes cast.

This raises grave concerns about the integrity of the electronic vote counting process.
I am aware of the case filed in Boston by Dr. Shiva regarding this discrepancy in
numbers, and hereby submit this affidavit for the attention of the court so it becomes
aware that this discrepancy is seen not just in Boston but also in my part of the United

States — the State of Oregon.

Sworn to under the pains and penalties of perjury,

Then Ferree,

Heather Burden

Date: YZ2 Z L2 / 1841 SW Greenway Circle

West Linn, OR 97068
Case 1:20-cv-12080-MLW Document 34-3 Filed 05/04/21 Page 16 of 17

AFFIDAVIT

During the 2020 election season, I learned that citizen-voters have the right to obtain
actual voting data from local and state election officials in order to perform an

independent audit of election results.

I received official voting results data produced by the County Elections Clerk from the
County of Washington in the State of Oregon through a public records request for the
November 3, 2020 General Election. I have the actual data set, should the court wish to
examine it. The released data reveals that the number of votes reported by officials for
this jurisdiction is 322,760 after electronic vote tabulation; however, this number of votes
is more than the number of citizens of 320,088, who actually cast votes. This

discrepancy is 2,672 less voters than votes cast.

This raises grave concerns about the integrity of the electronic vote counting process.
I am aware of the case filed in Boston by Dr. Shiva regarding this discrepancy in
numbers, and hereby submit this affidavit for the attention of the court so it becomes
aware that this discrepancy is seen not just in Boston but also in my part of the United

States — the State of Oregon.

Sworn to under the pains and penalties of perjury,

eth Bharete.

Heather Burden

Date? Le LoL. 1841 SW Greenway Circle

West Linn, OR 97068
Case 1:20-cv-12080-MLW Document 34-3 Filed 05/04/21 Page 17 of 17

AFFIDAVIT

During the 2020 election season, I learned that citizen-voters have the right to obtain
actual voting data from local and state election officials in order to perform an

independent audit of election results.

I received official voting results data produced by the County Elections Clerk from the
County of Wheeler in the State of Oregon through a public records request for the
November 3, 2020 General Election. I have the actual data set, should the court wish to
examine it. The released data reveals that the number of votes reported by officials for
this jurisdiction is 974 after electronic vote tabulation; however, this number of votes is
more than the number of citizens of 955, who actually cast votes. This discrepancy is 19

less voters than votes cast.

This raises grave concerns about the integrity of the electronic vote counting process.
I am aware of the case filed in Boston by Dr. Shiva regarding this discrepancy in
numbers, and hereby submit this affidavit for the attention of the court so it becomes
aware that this discrepancy is seen not just in Boston but also in my part of the United

States — the State of Oregon.

Sworn to under the pains and penalties of perjury,

heh. Proroto_

Heather Burden

Date: 7 Wee LK / 1841 SW Greenway Circle

West Linn, OR 97068
